Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El presente recurso constituye prueba fehaciente de que, en ocasiones, este Tribunal no descarga su función revisora de manera correcta, adecuada y responsable, fa-llando, en consecuencia, en su función primordial de hacer cumplida justicia.
Conforme surge, incluso, de la propia Sentencia mayo-ritaria emitida en el caso ante nuestra consideración, el Tribunal de Primera Instancia, al declarar “con lugar” la *229moción de sentencia sumariá presentada por la parte de-mandada recurrida, expresó, o determinó, “que las expre-siones hechas por el demandado, aun cuando no fue[ro]n del todo ciertas, estaban cobijadas por las defensas de hi-pérbole retórica y opinión, por lo que no se configuraba la causa de acción por difamación”. (Enfasis suplido.)(1)
Dicho de otra manera, y en palabras sencillas, conforme el criterio del juez de instancia, poco importa si las expre-siones hechas por el demandado García Passalacqua —y objetadas por el demandante Vélez Lebrón, por alegada-mente ser difamatorias— son falsas o ciertas, total o parcialmente. El ratio decidendi del mencionado tribunal —correcto o incorrecto— fue a los efectos de que dichas expresiones estaban protegidas por las defensas de “hipér-bole retórica y opinión”, doctrinas incorporadas a nuestro ordenamiento jurídico por este Tribunal en Garib Bazain v. Clavell, 135 D.P.R. 475 (1994).(2)
Ello, no obstante, la Sentencia mayoritaria emitida no trata o aborda, de forma alguna, dicha defensa o doctrina. Por el contrario, y de manera sorpresiva e inexplicable, la Sentencia mayoritaria dedica su análisis, de forma principal, a discutir cuándo procede, o no, que se dicte una sen-tencia sumaria, concluyendo “que no procedía [resolver el presente caso] mediante sentencia sumaria”, ya que existe “controversia sobre la falsedad de las expresiones [emitidas por] el demandado y en cuanto a las bases fácti-cas que [éste] utilizó para emitir su opinión”. Sentencia, pág. 227. En otras palabras, la mayoría de los integrantes del Tribunal da la impresión que entiende que el foro de instancia dio por ciertas las expresiones objetadas, lo cual, *230como vimos, está muy lejos de lo resuelto por el referido foro y de la verdadera controversia planteada ante este Tribunal.
A nuestra manera de ver las cosas, el Tribunal estaba obligado a resolver si las referidas manifestaciones están, o no, protegidas por las defensas de “hipérbole retórica y opinión”. De no estarlo, entonces, y sólo entonces, procede-ría la devolución del caso al tribunal de instancia para la celebración de un juicio plenario.
En resumen, por entender que la mayoría de este Tribunal ha fallado en atender, y resolver, la verdadera contro-versia planteada en el presente caso, disentimos.

(1) Sentencia, pág. 225.


(2) A tenor con esta doctrina, no procede una acción civil por una alegada expre-sión difamatoria si esa expresión se utiliza en sentido figurado, flexible y no necesa-riamente por su significado literal. Garib Bazain v. Clavell, 135 D.P.R. 475 (1994).
Hacemos claro que, en estos momentos, no estamos emitiendo criterio alguno sobre la aplicabilidad de esta doctrina a los hechos del presente caso.